Name: 89/499/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1987 financial year
 Type: Decision
 Subject Matter: budget; NA;  EU institutions and European civil service
 Date Published: 1989-08-23

 Avis juridique important|31989D049989/499/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1987 financial year Official Journal L 247 , 23/08/1989 P. 0015 - 0016DECISION OF THE EUROPEAN PARLIAMENT of 13 April 1989 granting discharge to the Administrative Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1987 financial year (89/499/EEC)THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - having regard to the revenue and expenditure accounts of the European Centre for the Development of Vocational Training for the 1987 financial year and the report of the Court of Auditors on these accounts (Doc. C 2-342/88), - having regard to the Council Decision of 13 March 1989, - having regard to the report of the Committee on Budgetary Control (Doc. A 2-21/89), 1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training: 1987 Financial yearECU Revenue6 318 858,76 1. Subsidy from the Commission6 241 700,90 2. Bank interest53 974,40 3. Other23 183,46 Expenditure 1. Final budget appropriations6 586 000,00 2. Commitments6 318 858,76 3. Unused appropriations (1-2)267 141,24 4. Payments5 097 331,74 5. Carry-overs from 1986 to 19871 974 105,30 6. Payments against appropriations carried over1 774 605,48 7. Appropriations carried over and cancelled (5-6)199 499,82 8. Carry-overs from 1987 to 19881 221 527,02 9. Cancellations (1-4-8)267 141,24 2. Regards - in view of its general and unconditional authority, enshrined in the Treaties, to subject all Community budget expediture to political scrutiny - the Council Decision of 13 March 1989 as a recommendation to grant discharge to the Administrative Board of the Centre; directs the Commission to submit proposals amending the rules governing discharge for the Centre with a view to ensuring that the legal position of the European Parliament as defined under the Treaties is respected; 3. Will tolerate no further delay in submitting a revised version of the Centre's Financial Provisions once the Financial Regulation applicable to the general budget has been adopted; 4. Calls upon the Administration of the Centre to improve transparency, as far as is economically warranted, as regards general staff-related and administrative expenditure and project-specific expenditure on all projects managed by the Centre; 5. Grants discharge to the Administrative Board of the European Centre for the Development of Vocational Training, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1987 financial year; 6. Instructs its President to communicate this Decision to the Administrative Board of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors and to arrange for its publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 13 April 1989. The Secretary-General Enrico VINCI The President Lord PLUMB